     Case 2:21-cv-11621-BRM-MF Document 1 Filed 05/21/21 Page 1 of 5 PageID: 1




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                                    :
 Marisela Amaro,                                    :     NOTICE OF REMOVAL
                                                    :
                          Plaintiff,                :     CIVIL ACTION NO.:
                                                    :
          -against-                                 :
                                                    :     JURY TRIAL DEMANDED
 BJ’s Wholesale Club, BJ’s Wholesale Club           :
 Holdings, Inc., Home Basics, Inc., John Doe        :
 1-10, (fictitious) and ABC Corp. 11-20             :
 (fictitious)                                       :

                         Defendants.

                       DEFENDANT BJ’S WHOLESALE CLUB, INC.’S
                               NOTICE OF REMOVAL

         Defendant BJ’s Wholesale Club, Inc. (hereinafter referred to as “BJ’s” or “Defendant”)

files this Notice of Removal pursuant to 28 U.S.C. §1441(a) and (b) to remove this action from the

Superior Court of New Jersey, Law Division, Passaic County, where it is now pending, to the

United States District Court for the District of New Jersey. Defendant, in support thereof, states

as follows:


1.       A Civil Action has been brought against Defendant by the Plaintiff Marisela Amaro

         (“Plaintiff”) and is pending in the Superior Court of New Jersey, Law Division, Passaic

         County, docket number PAS-L-001507-21. A copy of Plaintiff’s Complaint is attached

         hereto as Exhibit “A”.

2.       The State Court wherein this action was originally filed is located in Passaic County, New

         Jersey, which is embraced within this jurisdictional district.




30021031.v2
     Case 2:21-cv-11621-BRM-MF Document 1 Filed 05/21/21 Page 2 of 5 PageID: 2




3.       Defendant interposed its Answer on May 18, 2021. A copy of Defendant’s Answer is

         attached hereto as Exhibit “B”.

4.       Removal from the Superior Court of New Jersey Law Division, Passaic County is proper

         under 28 U.S.C. §§1441(a) and (b), which authorizes the removal of any civil action of

         which the District Courts of the United States has original jurisdiction and if “none of the

         parties in interest properly joined and served as a defendant is a citizen of the state in which

         such action is brought.”

5.       This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

         parties in interest properly joined and served are citizens of different states, and the matter

         in controversy exceeds $75,000.00 as set forth below.

6.       Specifically, in the alleged accident that is the subject of Plaintiff’s Complaint, Plaintiff

         claims that on May 6, 2019, as a result of alleged violations of the New Jersey Consumer

         Products Liability Act, violations of the New Jersey Consumer Fraud Act and violations

         of Express Warranty, she was caused to sustain “serious and permanent injuries” for which

         she “will in the future be prevented from engaging in her usual pursuits and occupations”

         and “will in the future be required to expense substantial sums of money for medical

         treatment in an effort to effect a cure for her said injuries.” See Exhibit “A”.

7.       Plaintiff further contends that she “suffered medical expenses, lost wages and other

         ascertainable losses as a result of Defendant(s) actions and/or inactions. See Exhibit “A”,

         Second Count, ¶7.

8.       Plaintiff’s Complaint seeks “statutory, treble and/or punitive damages, attorney’s fees and

         cost of suit.” See Exhibit “A”, Wherefore Clause.




30021031.v2
     Case 2:21-cv-11621-BRM-MF Document 1 Filed 05/21/21 Page 3 of 5 PageID: 3




9.       In order to clarify the amount of damages at issue, on May 14, 2021, Defendant served

         Plaintiff with a stipulation to limit damages to $75,000, and advised that if this was not

         signed, Defendant would remove this matter to the Federal Court. See correspondence of

         May 14, 2021, attached as Exhibit “C”.

10.      In that correspondence, counsel for Defendant advised Plaintiff’s counsel that if the

         Stipulation to Limit Damages was not returned by May 19, 2021, Defendant would be

         removing this matter to the Federal Court immediately. See Exhibit “C”.

11.      Having received no response from plaintiff’s counsel, on May 19, 2021, the undersigned

         followed up with counsel for plaintiff but again did not receive any response. See

         correspondence of May 19, 2021, attached as Exhibit “D”.

12.      As such, based on the allegations of serious and permanent bodily injuries, the allegations

         that plaintiff has “and will in the future be required to expense substantial sums of money

         for medical treatment”, plaintiff’s claims of lost wages, and plaintiff’s seeking of

         “treble damages, punitive damages, cost of suit, interest, attorney’s fees” and “any other

         relief” the court deems just and proper, and that Plaintiff has refused to sign a Stipulation

         Limiting Damages to $75,000, it is Defendant’s position that Plaintiff is seeking an

         amount in excess of $75,000 and this Court does not have to guess as to whether this

         Court’s jurisdictional threshold has been met. See Exhibits “A” - “D”.

13.      Furthermore, removal is proper as the parties are citizens of different states as Plaintiff is

         a citizen of New Jersey and Defendant BJ’s Wholesale Club, Inc., is a Delaware

         corporation with a principal place of business in Massachusetts.




30021031.v2
  Case 2:21-cv-11621-BRM-MF Document 1 Filed 05/21/21 Page 4 of 5 PageID: 4




14.     Upon information contained in plaintiff’s Complaint, co-defendant HOME BASICS, INC.

        is a corporation with company headquarters at 199 St. Patrick St. W. Fergus, ON, N1M

        1L4 Canada. See Exhibit A, ¶4).

15.     While HOME BASICS, Inc. is also a named defendant, there is no indication that they

        have been served as of yet, thus their consent to removal is not required at this time.

16.     Further this removal is timely, as this case was filed on or about May 5, 2021, and

        Defendant was served or otherwise received the Complaint shortly thereafter. This Notice

        of Removal is being timely filed within 30 days of service on Defendant (or receipt by

        Defendant) of the Complaint, and within one year of the filing of the Complaint, pursuant

        to 28 U.S. Code § 1446.

17.     Thus, removal from the Superior Court of New Jersey, Law Division, Passaic County is

        proper under 28 U.S.C. §1441(a) and (b).

18.     This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332 as the

        parties are citizens of different states, and the matter in controversy exceeds $75,000 as

        set forth above. Based on Plaintiff’s claims for disability, serious and permanent

        personal injuries, claims for punitive and treble damages, and that Plaintiff has refused to

        sign a Stipulation to Limit Damages to $75,000, it is Defendant’s position that Plaintiff is

        seeking an amount in excess of $75,000, and this Court does not have to guess as to

        whether Plaintiff is seeking an amount in excess of $75,000.

19.     Based on the foregoing, the requirements of 28 U.S.C. §1441(a) and (b), 1446 and 1332

        have been satisfied and the within matter is properly removable.




30021031.v2
  Case 2:21-cv-11621-BRM-MF Document 1 Filed 05/21/21 Page 5 of 5 PageID: 5




        WHEREFORE, Defendant BJ’s Wholesale Club, Inc. respectfully requests that the State

Action be removed from the Superior Court of New Jersey, Law Division, Passaic County to the

United States District Court for the District of New Jersey.

Dated: May 21, 2021


                                                                           ___________
                                                     Todd R. Harris, Esquire (TH0400)
                                                     GOLDBERG SEGALLA LLP
                                                     1037 Raymond Boulevard, Suite 1010
                                                     Newark, New Jersey 07102-5423
                                                     (973) 681-7000
                                                     Attorneys for Defendant BJ’s Wholesale
                                                     Club, Inc.




30021031.v2
